PER CURIAM
Defendant appeals a judgment of conviction for one count of unlawful possession of methamphetamine, ORS 475.894. He contends that the trial court erred in denying his motion to suppress evidence of the methamphetamine, which the police discovered and seized, during a traffic stop, in a warrantless search of a cigarette pack belonging to defendant. The state concedes that the trial court erred “because, contrary to the trial court’s conclusions, neither the warrantless search of defendant’s pockets (which revealed the cigarette pack) nor the subsequent warrantless search of the cigarette pack was justified under any exception to the warrant requirement” of Article I, section 9, of the Oregon Constitution.1 We agree with the state that the record does not support the trial court’s finding that defendant consented to the search of the cigarette pack; we also agree that the evidence therefore should have been suppressed. Accordingly, we reverse and remand.
Reversed and remanded.

 Article I, section 9, provides, in part:
“No law shall violate the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable search, or seizure!.]”